Exhibit 10.18
Baxter International Inc. And Subsidiaries
Supplemental Pension Plan
(Amended and Restated Effective January 1, 2009)



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I General
    1  
1.1 Purpose and Effective Date
    1  
1.2 Plan Administration; Source of Benefit Payments
    1  
1.3 Limitation on Provisions
    1  
1.4 Inactive Participation
    1  
1.5 Plan Supplements
    1  
 
       
Article II Definitions
    3  
2.1 Accrued Benefit
    3  
2.2 Administrative Committee
    3  
2.3 Beneficiary
    3  
2.4 Benefit
    3  
2.5 Code
    3  
2.6 Controlled Group
    3  
2.7 Corporation
    3  
2.8 Deferred Compensation Plan
    3  
2.9 Effective Date
    3  
2.10 ERISA
    3  
2.11 Excess Benefit
    3  
2.12 Non-Participating Employer
    3  
2.13 Participant
    3  
2.14 Participating Employer
    3  
2.15 Pension Make-Whole Benefit
    4  
2.16 Pension Plan
    4  
2.17 Plan
    4  
2.18 Points
    4  
2.19 Qualified Benefit
    4  
2.20 Section 409A
    4  
2.21 Special Supplemental Benefit
    4  
2.22 Termination of Employment
    4  
 
       
Article III Participation In The Plan
    6  
3.1 Eligibility
    6  
3.2 Restricted Participation
    6  
3.3 No Contract of Employment
    6  
3.4 Participation Freeze
    6  
 
       
Article IV Amount And Payment Of Plan Benefits
    8  
4.1 Plan Benefits
    8  
4.2 Excess Benefit
    8  
4.3 Pension Make-Whole Benefit
    8  
4.4 Special Supplemental Benefits
    8  
4.5 Actuarial Equivalence
    9  
4.6 Time and Form of Payment
    9  
4.7 Death Benefits
    12  
4.8 Withholding Taxes
    13  
4.9 Compliance with Section 409A
    13  
 
       
Article V Administration
    14  
5.1 Administrative Committee
    14  

-i-



--------------------------------------------------------------------------------



 



         
5.2 Administrative Committee Powers
    14  
5.3 Effect of Administrative Committee Decisions
    15  
5.4 Claims Procedure
    15  
5.5 Action by Administrative Committee
    16  
5.6 Indemnity
    16  
 
       
Article VI Amendment And Termination
    17  
6.1 Amendment and Termination
    17  
6.2 Successors and Assigns
    17  
 
       
Article VII Miscellaneous
    18  
7.1 Unfunded Plan
    18  
7.2 Unsecured General Creditor
    18  
7.3 Nonassignability
    18  
7.4 Not a Contract of Employment
    18  
7.5 Protective Provisions
    18  
7.6 Governing Law
    19  
7.7 Severability
    19  
7.8 Notice
    19  
7.9 Successors
    19  
7.10 Action by Corporation
    19  
7.11 Effect on Benefit Plans
    19  
7.12 Participant Litigation
    19  

-ii-



--------------------------------------------------------------------------------



 



BAXTER INTERNATIONAL INC. AND SUBSIDIARIES
SUPPLEMENTAL PENSION PLAN
(Amended and Restated Effective January 1, 2009)
ARTICLE I — GENERAL
1.1 Purpose and Effective Date.
Baxter International Inc. (the “Corporation”) established the Baxter
International Inc. and Subsidiaries Supplemental Pension Plan (the “Plan”),
effective as of January 1, 1989, to assist in providing retirement and other
benefits to certain employees of the Corporation and its affiliates which are in
addition to those provided under the Baxter International Inc. and Subsidiaries
Pension Plan (the “Pension Plan”). The Plan was previously amended effective
January 1, 2005. The following provisions constitute an amendment and
restatement of the Plan effective as of January 1, 2009, the “Effective Date” of
the Plan set forth herein. The Plan is intended to constitute an unfunded plan
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees for purposes of
ERISA.
1.2 Plan Administration; Source of Benefit Payments.
The authority to control and manage the operation and administration of the Plan
shall be vested in the Administrative Committee, as set forth in Article V. A
Participating Employer’s obligation under the Plan shall be reduced to the
extent that any amounts due under the Plan are paid from one or more trusts, the
assets of which are subject to the claims of general creditors of the
Participating Employer or any affiliate thereof, provided, however, that nothing
in the Plan shall require the Corporation or any Participating Employer to
establish any trust to provide benefits under the Plan.
1.3 Limitation on Provisions.
Any benefit payable under the Pension Plan shall be paid solely in accordance
with the terms and conditions of the Pension Plan and nothing in the Plan shall
operate or be construed in any way to modify, amend or affect the terms and
provisions of the Pension Plan.
1.4 Inactive Participation.
Except as otherwise specifically provided herein, the benefits, if any, payable
to or on behalf of Participants who terminated employment with the Corporation
and its affiliates prior to the Effective Date shall be determined in accordance
with the terms of the Plan as in effect on such Termination of Employment;
provided that any provision of the Plan that is required to be effective as of
an earlier in order to comply with Section 409A of the Code shall be effective
as of such date.
1.5 Plan Supplements.
The provisions of the Plan as applied to any Participating Employer or
Participant may be modified and/or supplemented from time to time by the
adoption of one or more Supplements. In the event of any inconsistency between a
Supplement and the Plan document, the terms of the Supplement shall govern;
provided that no Supplement shall alter the provisions of Section 4.9 (except
that a Supplement may provide that the portion of any Special Supplemental
Benefit is not subject to the provisions of the Plan intended to comply with
Section 409A to the extent such portion was accrued and vested on December 31,
2004, and

1



--------------------------------------------------------------------------------



 



that the Special Supplemental Benefit is not materially modified after
October 3, 2004) or otherwise cause the Plan to be administered in a manner that
does not comply with Section 409A.

2



--------------------------------------------------------------------------------



 



ARTICLE II — DEFINITIONS
2.1 Accrued Benefit.
Accrued Benefit shall have the meaning ascribed to such term under the Pension
Plan.
2.2 Administrative Committee.
Administrative Committee shall have the meaning ascribed to such term under the
Pension Plan.
2.3 Beneficiary.
A Participant’s Beneficiary shall be the Participant’s beneficiary under the
Pension Plan (or the person who would be the Participant’s beneficiary under the
Pension Plan if the Participant’s Qualified Benefit were paid in the same form
and at the same time as his Benefit hereunder).
2.4 Benefit.
A Participant’s Benefit means the sum of the Participant’s Excess Benefit,
Make-Whole Benefit, and Special Supplemental Benefit, if any, unless otherwise
provided.
2.5 Code.
Code means the Internal Revenue Code of 1986, as amended.
2.6 Controlled Group.
Controlled Group means the Corporation and all other business entities, whether
or not incorporated, which, together with the Corporation, would be considered a
single employer under section 414(b) or (c) of the Code.
2.7 Corporation.
Corporation has the meaning ascribed to such term in Section 1.1.
2.8 Deferred Compensation Plan.
Deferred Compensation Plan means Baxter International Inc. and Subsidiaries
Deferred Compensation Plan.
2.9 Effective Date.
Effective Date means the effective date of this amendment and restatement of the
Plan, which January 1, 2009. The original effective date of the Plan was
January 1, 2002.
2.10 ERISA.
ERISA means the Employee Retirement Income Security Act of 1974, as amended.
2.11 Excess Benefit.
Excess Benefit means the benefit determined under Section 4.2.
2.12 Non-Participating Employer.
A Non-Participating Employer means any Employer which is not a Participating
Employer.
2.13 Participant.
Participant means an employee of a Participating Employer who is eligible for an
Excess Benefit, Pension Make-Whole Benefit or Special Supplemental Benefit, as
set forth in Section 3.1.
2.14 Participating Employer.
Participating Employer means the Corporation and any affiliate of the
Corporation, which is a Participating Employer under the Pension Plan.

3



--------------------------------------------------------------------------------



 



2.15 Pension Make-Whole Benefit.
Pension Make-Whole Benefit means the benefit determined under Section 4.3.
2.16 Pension Plan.
Pension Plan has the meaning ascribed to such term in Section 1.1.
2.17 Plan.
Plan has the meaning ascribed to such term in Section 1.1.
2.18 Points.
A Participant’s Points shall be equal to the number of Points the Participant
has accumulated as of any date under the terms of the Pension Plan as in effect
on December 31, 2008, without regard to any amendments to the Pension Plan
adopted after such date which directly or indirectly affect the Participant’s
Points.
2.19 Qualified Benefit.
Qualified Benefit means the Participant’s actual Accrued Benefit payable under
the Pension Plan.
2.20 Section 409A.
Section 409A means Section 409A of the Internal Revenue Code of 1986, as enacted
by the American Jobs Creation Act of 2004 and as subsequently amended, and
including all Treasury Regulations and other authoritative guidance issued
pursuant thereto.
2.21 Special Supplemental Benefit.
Special Supplement Benefit means the benefit determined under Section 4.4.
2.22 Termination of Employment.
     A Termination of Employment occurs on the date on which a Participant
incurs a separation from service as defined in Treasury Regulations issued
pursuant to Section 409A. The following rules are intended to implement the
requirements of Section 409A, and may be adjusted by the Administrative
Committee as required to comply with guidance issued under Section 409A:

  (a)   The Participant shall not be considered to have separated from service
so long as the Participant is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six months, or if
longer, so long as the Participant retains a right to reemployment with a
Participating Employer under an applicable statute or by contract.     (b)  
Regardless of whether his employment has been formally terminated, the
Participant will be considered to have separated from service as of the date it
is reasonably anticipated that no further services will be performed by the
Participant for any Participating Employer, or that the level of bona fide
services the Participant will perform after such date will permanently decrease
to no more than 20 percent of the average level of bona fide services performed
over the immediately preceding 36-month period (or the full period of employment
if the Participant has been employed for less than 36 months). For purposes of
the preceding test, during any paid leave of absence the Participant shall be
considered to have been performing services at the level commensurate with the
amount of compensation received, and unpaid leaves of absence shall be
disregarded.

4



--------------------------------------------------------------------------------



 



  (c)   For purposes of determining whether the Participant has separated from
service, all services provided for any Employer, or for any entity that is a
member of the Controlled Group, shall be taken into account, whether provided as
an employee or as a consultant or other independent contractor; provided that
the Participant shall not be considered to have not separated from service
solely by reason of service as a non-employee director of the Corporation or any
other such entity. Solely for purposes of this Section 2.19, the term
“Controlled Group” shall be modified by substituting “50 percent” for
“80 percent” for all purposes of section 414(b) and (c) of the Code (and
Section 1563 to the extent incorporated therein).     (d)   A Participant who is
employed by a Participating Employer, and continues to be employed by the
Participating Employer following a stock sale, spin-off, or other transaction
that causes the Participant’s employer to cease to be a member of the Controlled
Group, shall not be considered to have incurred a Termination of Employment as a
result of such transaction. A Participant who ceases to be employed by the
Corporation or any member of the Controlled Group as a result of a sale of
substantially all of the assets constituting a division, facility, or separate
line of business, shall be considered to have incurred a Termination of
Employment unless the Corporation (or Participating Employer selling such
assets) and the purchaser agree in writing, not later than the closing date of
such transaction, that all Participants affected by such transaction shall not
be considered to have incurred a Termination of Employment, and that the
purchaser agrees to assume the obligation for payment of the Benefits of all
such Participants in accordance with the Plan.

5



--------------------------------------------------------------------------------



 



ARTICLE III — PARTICIPATION IN THE PLAN
3.1 Eligibility.
An employee of a Participating Employer shall become a Participant in the Plan
on the first date such employee is eligible for an Excess Benefit, Pension
Make-Whole Benefit or Special Supplemental Benefit, in accordance with the
following:

  (a)   Each participant in the Pension Plan who has a fully vested interest in
his or her Accrued Benefit under the Pension Plan and whose benefit under the
Pension Plan is limited by reason of the application of Section 415 or
Section 401(a)(17) of the Code shall be eligible for an Excess Benefit,
determined in accordance with Section 4.2.     (b)   Each participant in the
Pension Plan who has a fully vested interest in his or her Accrued Benefit under
the Pension Plan and who also is a participant in the Deferred Compensation Plan
shall be eligible for a Pension Make-Whole Benefit, determined in accordance
with Section 4.3.     (c)   The Administrative Committee (or the person or
persons delegated such authority by the Administrative Committee), in its sole
discretion, shall designate the individuals, if any, who shall be eligible for
Special Supplemental Benefits.

3.2 Restricted Participation.
Notwithstanding any other provision of the Plan to the contrary, if the
Administrative Committee determines that participation by one or more
Participants shall cause the Plan as applied to any Participating Employer to be
subject to Part 2, 3 or 4 of Subtitle B of Title I of ERISA, the entire interest
of such Participants under the Plan shall be segregated from the Plan, and such
Participants shall cease to have any interest under the Plan. In the event the
Participant has died, the foregoing provisions of this Section 3.2 shall apply
to the Participant’s interest, if any, which is payable to the Participant’s
surviving spouse or other beneficiary.
3.3 No Contract of Employment.
The Plan does not constitute a contract of employment, and participation in the
Plan will not give any employee the right to be retained in the employ of the
Corporation or any Participating Employer nor any right or claim to any benefit
under the Plan, unless such right or claim has specifically accrued under the
terms of the Plan.
3.4 Participation Freeze.
Participation in the Plan is frozen effective December 31, 2006, and no
Employees shall become Participants after such date, subject to the following:

  (a)   No Employee who is hired by a Participating Employer after December 31,
2006, or who was hired by a Non-Participating Employer prior to January 1, 2007,
and transferred to a Participating Employer after December 31, 2006, shall be
eligible to Participate in the Plan.     (b)   An Eligible Employee who was
employed by a Participating Employer on December 31, 2006, but who had not
satisfied the requirements of Section 3.1(b)

6



--------------------------------------------------------------------------------



 



      of the Pension Plan on such date, shall become a Participant on the first
Entry Date after he satisfies such requirements, unless he elects not to become
a Participant as provided in subparagraph (c) below.

  (c)   The election of a Participant or Eligible Employee (as defined in the
Pension Plan) to either cease accruing benefits as of December 31, 2006, under
the Pension Plan, or not to become a Participant in the Pension Plan after
December 31, 2006, shall also apply under this Plan. The Plan Benefit of a
Participant who elects under the Pension Plan to cease accruing benefits shall
thereafter be equal to his Plan Benefit as of December 31, 2006, which shall not
be adjusted for subsequent changes in his Average Monthly Compensation, Years of
Service, Projected Benefit Service, or Primary Social Security Benefit, but such
Participant shall continue to earn Years of Service for purposes of vesting, and
Points, and his Benefit shall be payable as otherwise provided herein. An
Eligible Employee who elects not to become a Participant in the Pension Plan
shall thereafter be ineligible to become a Participant in this Plan.     (d)  
Notwithstanding the foregoing, an Employee hired prior to December 31, 2006, and
who did not elect to cease accruing benefits under the Pension Plan as of
December 31, 2006, but who was not eligible for either an Excess Benefit or a
Make-Whole Benefit prior to December 31, 2006, solely because his Qualified
Benefit was not limited by the application of Section 415 or Section 401(a)(17)
of the Code and he had not deferred any compensation under the Deferred
Compensation Plan, shall be eligible to participate beginning with the first
year in which he is eligible for either an Excess Benefit or a Make-Whole
Benefit.     (e)   To the extent permitted by Section 4.4, an Employee not
otherwise eligible to participate in the Plan may be eligible to receive a
Special Supplemental Benefit.



7



--------------------------------------------------------------------------------



 



ARTICLE IV — AMOUNT AND PAYMENT OF PLAN BENEFITS
4.1 Plan Benefits.
Eligible Participants under the Plan shall receive an Excess Benefit, Pension
Make-Whole Benefit or Special Supplemental Benefit, in the amount and payable at
the times set forth in the following provisions of this Article 4. Effective
January 1, 2009, the amount of a Participant’s Excess Benefit and Pension
Make-Whole Benefit shall be calculated as if the Participant’s Qualified Benefit
had commenced as of the same date, and in the same form, as the Participant’s
Excess Benefit and Pension Make-Whole Benefit, regardless of when and in what
form the Qualified Benefit is paid, and no adjustment shall be made to the
Excess Benefit or Pension Make-Whole Benefit when the Qualified Benefit
commences. To the extent a Supplemental Benefit is defined in whole or part by
reference to the Qualified Benefit, the preceding sentence shall apply unless
the terms of the Supplemental Benefit clearly provide for a different method of
calculation.
4.2 Excess Benefit.
As of any date, an eligible Participant’s “Excess Benefit” under the Plan shall
be an amount equal to the Qualified Benefit the Participant would be eligible
for under the Pension Plan as of such date if such Qualified Benefit were
determined without regard to limitations of Section 415 and Section 401(a)(17)
of the Code, reduced by the Participant’s Qualified Benefit as of such date. A
Participant’s Excess Benefit, if any, shall be paid at the time and in the form
provided in Section 4.6.
4.3 Pension Make-Whole Benefit.
As of any date, an eligible Participant’s “Pension Make-Whole Benefit” under the
Plan shall be an amount equal to:

  (a)   the Qualified Benefit the Participant would be eligible for under the
Pension Plan as of such date if such Qualified Benefit were determined
(i) without exclusion of compensation deferred under the Deferred Compensation
Plan, and (ii) without regard to the limitations of Code Sections 415 and
401(a)(17),         reduced by     (b)   the sum of (i) the Participant’s actual
Qualified Benefit under the Pension Plan as of such date, and (ii) the amount of
any Excess Benefit determined under Section 4.2 without regard to such deferred
compensation.

A Participant’s Pension Make-Whole Benefit, if any, shall be paid at the time
and in the form provided in Section 4.6.
4.4 Special Supplemental Benefits.
The amount, if any, of a Participant’s “Special Supplemental Benefit” shall be
determined by the Administrative Committee, shall be subject to such terms and
conditions as the Administrative Committee may establish, and shall be payable
at the times and in the form determined by the Administrative Committee.
Effective as of January 1, 2005, the time and form of payment of any Special
Supplemental Benefit shall be specified by the Administrative Committee at the
time the Administrative Committee establishes the Participant’s right to the
Special Supplemental Benefit. In the event that any right to a Special
Supplemental Benefit was not fully vested on December 31, 2004, and is not
amended

8



--------------------------------------------------------------------------------



 



not later than December 31, 2008 to specify the time and form of payment in a
manner that satisfies the requirements of Section 409A, such Special
Supplemental Benefit shall be paid in the form specified in Section 4.6. The
Administrative Committee, in its sole discretion, may delegate its authority
under this Section 4.4 to any person or persons in connection with the award of
Special Supplemental Benefits to a particular Participant, a class of
Participants, or all Participants. All rights to Special Supplemental Benefits
shall be set forth in writing, which writing may include an employment contract
or similar agreement, and a copy of all actions taken by the Administrative
Committee or its delegate with respect to Special Supplemental Benefits under
the Plan shall be sent to the Corporate Counsel in charge of the Company’s
employee benefit plans. Anything else contained herein to the contrary
notwithstanding, no person shall have any right to a Special Supplemental
Benefit in the absence of a written instrument setting forth the terms of such
Special Supplemental Benefit.
4.5 Actuarial Equivalence.
To the extent applicable, the benefits payable to any person under the Plan
shall be determined by applying the appropriate interest rate and other
actuarial assumptions set forth in the Pension Plan.
4.6 Time and Form of Payment.

  (a)   The Benefit (excluding for all purposes of this Section 4.6 any Special
Supplemental Benefit unless otherwise provided in Section 4.4) of a Participant
whose Qualified Benefit commences not later than December 31, 2008, shall
commence at the same time and be paid in the same manner as the Participant’s
Qualified Benefit.     (b)   The Benefit of a Participant whose Qualified
Benefit commences after December 31, 2008 shall become payable upon the later of
the occurrence of the first day of the month following the Participant’s
Termination of Employment or, in the case of a Participant who was a Participant
prior to December 31, 2008, a specified date, if any, elected by the Participant
in accordance with paragraph (c) (in either case, the “Commencement Date”). Such
Benefit shall be paid in the following form:

  (i)   If the actuarial present value of the Benefit as of the Commencement
Date does not exceed $50,000, the Benefit shall be paid in a lump sum equal to
the actuarial present value, which payment shall be in full satisfaction of the
Participant’s right to the Benefit. Such payment shall be made not later than
90 days following the Commencement Date, subject to paragraph (d). For purposes
of determining whether the present value of the Benefit exceeds $50,000, any
Special Supplemental Benefit shall be included if and only if the terms of the
agreement creating the Special Supplemental Benefit provided for the Special
Supplemental Benefit to be paid at the same time and in the same form as
remainder of the Benefit not later than the later of the date the Participant
first had a legally binding right to the Special Supplemental Benefit or
December 31, 2008, and in such event the Special Supplemental Benefit shall be
included notwithstanding any change in the terms of the Special Supplemental

9



--------------------------------------------------------------------------------



 



      Benefit after such date. If the preceding sentence does not apply, the
Special Supplemental Benefit shall not be included in determining whether the
present value exceeds $50,000, and the provisions of this paragraph (b) shall be
applied separately to the Special Supplemental Benefit.

  (ii)   If the actuarial present value of the Benefit exceeds $50,000 as of the
Commencement Date, Benefit shall be paid in a monthly life annuity of the type
set forth below. The first annuity payment shall be paid, subject to paragraph
(d), on the first day of the month following the first month beginning with
month that includes the Commencement Date in which the Participant’s has
accumulated at least 65 Points (the “Annuity Start Date.”)

  (A)   If the Participant’s Qualified Benefit commences as of or prior to the
Annuity Start Date, his Benefit shall be paid in the same form of annuity as the
Qualified Benefit.     (B)   If the Participant’s Qualified Benefit has not yet
commenced by the Annuity Start Date, and the Participant is not married on the
Annuity Start Date, his Benefit shall be paid in an annuity for the life of the
Participant with no survivor benefits.     (C)   If the Participant’s Qualified
Benefit has not yet commenced by the Annuity Start Date, and the Participant is
married on Annuity Start Date, his Benefit shall be paid in an annuity that pays
an actuarially reduced benefit to the Participant during the Participant’s life,
and pays 50% of such annuity to the Participant’s spouse for the balance of the
spouse’s life if the spouse survives the Participant. No adjustment to such
annuity shall be made if the Participant’s spouse predeceases the Participant or
the Participant and this spouse are divorced after the Annuity Start Date.    
(D)   The Administrative Committee may permit a Participant to elect a different
form of annuity that is treated as a life annuity for purposes of Section 409A.
Anything else contained herein to the contrary notwithstanding, all forms of
life annuity shall be actuarially equivalent as defined in Section 409A, and any
procedures adopted by the Administrative Committee to permit Participant’s to
elect different forms of annuity shall comply with the requirements of
Section 409A.

  (c)   Each person who was a Participant prior to January 1, 2009, and who is
anticipated to have a Benefit accrued under this Plan as of December 31, 2008
(as determined by the Administrative Committee in its sole discretion) may elect
a Commencement Date, which shall be either the first day of a specific month or
the first day of the month following the date on which the Participant attains a

10



--------------------------------------------------------------------------------



 



      specified age. Such elections shall apply to the Participant’s entire
Benefit (including any Special Supplemental Benefit to be paid in the same form
as the Benefit), and shall be made, in writing, in accordance with procedures
specified by the Administrative Committee, not later than December 31, 2008, and
shall not thereafter be revoked or changed; provided that no such election shall
cause any amount to be paid in 2008 that would otherwise have been paid in a
later year, or cause any amount that would otherwise have been paid in 2008 to
be paid in a later year, and such elections shall otherwise comply with the
requirements for transitional relief under IRS Notice 2007-86. An agreement
(including a provision of an employment agreement) entered into between a
Participant and the Corporation not later than December 31, 2008, that refers
specifically to this Plan and specifies a time and/or form of payment of the
Participant’s Benefit shall constitute an election for purposes of this
paragraph (c), and, in lieu of a specific date, may provide for the
Participant’s Commencement Date to occur upon the Participant’s separation from
service or the occurrence of any other event that satisfies the requirements of
Section 409A.     (d)   If a Participant’s Commencement Date is the first day of
the month following his Termination of Employment, and the Participant is a
specified employee as hereinafter defined on the Commencement Date, payment of
his Benefit shall be deferred until six months after his Termination of
Employment, as described below. If payment is to be made in a lump sum (based on
actuarial present value as of the Commencement Date), the lump sum shall be paid
on the first day of the seventh month following the month that includes the
Termination of Employment, and the amount shall be recalculated as of such date
even if such recalculated amount exceeds $50,000. If payment is to be made in an
annuity, the first annuity payment shall be paid on the later of the first day
of the seventh month following the month that includes the Termination of
Employment or the Annuity Start Date, but if such date is later than the Annuity
Start Date the annuity payments shall be calculated as of the Annuity Start
Date, and the Participant shall receive a supplemental payment, with or
following the first annuity payment, equal to the sum, without interest, of the
annuity payments that would have been paid prior to such date but for this
paragraph (d). For purposes of this paragraph (d), the term “specified employee”
shall have the same meaning as in the Baxter International Inc. and Subsidiaries
Deferred Compensation Plan.     (e)   Anything else contained herein to the
contrary notwithstanding, the Administrative Committee at any time in its sole
discretion may distribute to any Participant the entire actuarial present value
of his Benefit (including any Special Supplemental Benefit) in a single lump sum
in full satisfaction of his rights under the Plan, provided that the entire
interest of the Participant in all other plans required to be aggregated with
the Plan pursuant to Treas. Reg. §1.409A-1(c)(2) is also distributed and that
the total amount distributed does not exceed the limit in effect under Section
402(g) of the Code at the time of distribution.

11



--------------------------------------------------------------------------------



 



4.7 Death Benefits.

  (a)   If a Participant whose Benefit is payable in an annuity dies after the
Annuity Start Date, the only death benefit payable shall be the survivorship
benefit, if any, payable under the applicable form of annuity.     (b)   If a
Participant whose Benefit is payable in a lump sum dies after his Commencement
Date but before actual payment of his Benefit (including but not limited to a
Participant whose benefit is deferred pursuant to Section 4.6(d)), the lump sum
payment shall be made to his Beneficiary as soon as practical, but not more than
90 days after the date of his death.     (c)   If a Participant either dies
prior to his Commencement Date, or after his Commencement Date but prior to his
Annuity Start Date if his Benefit is payable as an annuity, and if his
Beneficiary is entitled to a pre-retirement survivor annuity under the Pension
Plan (or would be entitled to a preretirement survivorship benefit but for the
fact that payment of his Qualified Benefit had commenced at the time of his
death), his Beneficiary shall be entitled to a preretirement survivor benefit
(the “Survivor Benefit”) under the terms of this paragraph (c). The Survivor
Benefit shall be paid on the first day of the first month following the month
that includes the Participant’s death in which the Participant either had
completed 65 Points, or would have completed 65 Points had he not died. The
Survivor Benefit shall be paid in a single lump sum equal to the actuarial
present value of the excess of (i) the amount of the preretirement survivor
annuity that would be paid to the Beneficiary under the Pension Plan if the
Participant’s Benefit were calculated with the adjustments described in
Sections 4.2 and 4.3 (and included the Special Supplemental Benefit, if
applicable), over (ii) the amount of pretirement survivor annuity actually
payable under the Pension Plan, in both cases calculated as if payment of the
preretirement survivor annuity under the Pension Plan commenced on the date of
payment of the Survivor Benefit.     (d)   Notwithstanding the foregoing, if a
Participant whose benefit is paid in the form of an annuity and whose Benefit is
deferred pursuant to Section 4.6(d) dies after his Annuity Start Date but before
the date to which payment of his benefit is deferred, his Beneficiary shall not
receive a Survivor Benefit under paragraph (c), but shall instead receive
whatever survivorship benefits are provided by the Participant’s form of
annuity, determined as if payment had commenced on the Annuity Start Date, and
in addition shall receive a payment equal to the annuity payments that would
have been paid prior to the Participant’s death but for the requirement of
Section 4.6(d).     (e)   Except as otherwise provided in this Section 4.7, no
person shall receive any form of death or survivorship benefits following the
death of a Participant, whether before or after his Commencement Date.

12



--------------------------------------------------------------------------------



 



4.8 Withholding Taxes.
Benefits and payments under the Plan are subject to the withholding of all
applicable taxes. Notwithstanding any provision of the Plan to the contrary, a
Participant’s initial benefit payment under the Plan shall be in an amount
sufficient pay any remaining employment tax required to be withheld with respect
to Plan benefits. To the extent such amount is in excess of the first
distribution that would otherwise have been made based on the form of benefit
elected by the Participant, subsequent payments will not begin until the
aggregated payments that would have been made under the form of benefit elected
by the Participant exceed the amount of such initial distribution.
4.9 Compliance with Section 409A.
Anything else in this Plan to the contrary notwithstanding, effective January 1,
2005, the Plan is intended to comply in all regards with Section 409A and shall
be so construed and administered. Without limiting the generality of the
preceding sentence, (i) in no event shall any benefit under the Plan be paid at
any time other than under the terms of the Plan as in effect on the date on
which the Participant first acquires a legal right to such benefit (whether or
not vested), whether by amendment of the Plan, exercise of the Administrative
Committee’s discretion, or otherwise, except as permitted by Section 409A, and
(ii) in the event that the Administrative Committee, in its sole discretion,
determines that any time or form of payment provided for in the Plan, or the
existence of a right to elect a time or form of distribution (including without
limitation the payment of benefits in the same form elected by a Participant
under the Pension Plan), would cause the Plan to fail to meet the requirements
of Section 409A, or otherwise cause Participants to be subject to any adverse
federal income tax consequences, such provision shall to the maximum extent
permitted by law be deemed amended to the extent required to comply with Section
409A, or the Plan shall be construed as if such provision were not included
therein. The restrictions of Section 409A shall apply to the entire benefit of a
Participant if any portion of the Participant’s benefit was accrued or vested on
or after January 1, 2005, but shall not apply to a Participant whose entire
benefit was accrued and vested prior to such date.

13



--------------------------------------------------------------------------------



 



ARTICLE V — ADMINISTRATION
5.1 Administrative Committee.
The Plan is administered by the Administrative Committee, which is the
“administrator” for purposes of Section 3(16)(A) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). Baxter has appointed the
members of the Administrative Committee to administer the Plan. Members of the
Administrative Committee may be Participants in the Plan.
5.2 Administrative Committee Powers.
The Administrative Committee has such powers as may be necessary to discharge
its duties hereunder, including, but not by way of limitation, the following
powers, rights and duties:

  (a)   Interpretation of Plan. The Administrative Committee has the power,
right and duty to construe, interpret and enforce the Plan provisions and to
determine all questions arising under the Plan including, but not by way of
limitation, questions of Plan participation, eligibility for Plan benefits and
the rights of employees, Participants, Beneficiaries and other persons to
benefits under the Plan and to determine the amount, manner and time of payment
of any benefits hereunder;     (b)   Plan Procedures. The Administrative
Committee has the power, right and duty to adopt procedures, rules, regulations
and forms to be followed by employees, Participants, Beneficiaries and other
persons or to be otherwise utilized in the efficient administration of the Plan
which may alter any procedural provision of the Plan without the necessity of an
amendment, and which procedures may provide for any election or consent to be
made, or any other action to be taken (including without limitation filing
claims and requesting review of denied claims), by electronic mail, internet
website, telephone or voice response system or other electronic method to the
extent permitted by applicable law;     (c)   Benefit Determinations. The
Administrative Committee has the power, right and duty to make determinations as
to the rights of employees, Participants, Beneficiaries and other persons to
benefits under the Plan and to afford any Participant or beneficiary
dissatisfied with such determination with rights pursuant to a claims procedure
adopted by the Committee; and     (d)   Allocation of Duties. The Administrative
Committee is empowered to employ agents (who may also be employees of Baxter)
and to delegate to them any of the administrative duties imposed upon the
Administrative Committee or Baxter.     (e)   Plan Amendments. The
Administrative Committee has the power and right, at any time, to amend or
supplement the Plan. Notwithstanding the foregoing provisions of this
Section 5.2(e), no amendment of the Plan shall reduce the benefit to which a
Participant would be entitled if he had terminated employment immediately prior
to the adoption of the resolution amending the Plan; provided, however, the
Administrative Committee or Corporation, as applicable, may

14



--------------------------------------------------------------------------------



 



      amend the Plan at any time to take effect retroactively or otherwise, as
deemed necessary or advisable for purposes of conforming the Plan to any present
or future law, regulations or rulings relating to plans of this or a similar
nature.

5.3 Effect of Administrative Committee Decisions.
Any ruling, regulation, procedure or decision of the Administrative Committee
will be conclusive and binding upon all persons affected by it. There will be no
appeal from any ruling by the Administrative Committee which is within its
authority, except as provided in Section 5.4 below. When making a determination
or a calculation, the Administrative Committee will be entitled to rely on
information supplied by any Employer, accountants and other professionals
including, but not by way of limitation, legal counsel for Baxter or any
Employer.
5.4 Claims Procedure.
Each person entitled to benefits under the Plan (the “Applicant”) must submit a
written claim for benefits to the Administrative Committee. Such claim shall be
filed not more than one year after the Applicant knows, or with the exercise of
reasonable diligence would know, if the basis for the claim. A formal claim
shall not be required for the distribution of a Participant’s Accounts in the
ordinary course of business, but in any case a claim that relates to a dispute
over the amount of a distribution shall be filed not more than one year after
payment of the distribution commences. The Administrative Committee may, in its
sole discretion accept a claim that is filed late if it determines that special
circumstances warrant acceptance of the claim.
If a claim for benefits by the Applicant is denied, in whole or in part, the
Administrative Committee, or its delegate, shall furnish the Applicant within
90 days after receipt of such claim, a written notice which specifies the reason
for the denial, refers to the pertinent provisions of the Plan on which the
denial is based, describes any additional material or information necessary for
properly completing the claim and explains why such material or information is
necessary, and explains the claim review procedures of this Section 5.4. Such
notice will further describe that the Applicant has a right to bring a civil
action under Section 502 of ERISA if his claim is denied after an appeal and
review. The 90 day period may be extended by up to an additional 90 days if
special circumstances required, in which event the Applicant shall be notified
in writing by the end of the initial 90 day period of the reason for the
extension and an estimate of when the claim will be processed.
Any Applicant whose claim is denied under the provisions described above, or who
has not received from the Administrative Committee a response to his claim
within the time periods specified in the provisions described above may request
a review of the denied claim by written request to the Administrative Committee
within 60 days after receiving notice of the denial. If such a request is made,
the Administrative Committee shall make a full and fair review of the denial of
the claim and shall make a decision not later than 60 days after receipt of the
request, unless special circumstances (such as the need to hold a hearing)
require an extension of time, in which case a decision shall be made as soon as
possible but not later than 120 days after receipt of the request for review,
and written notice of the reason for the extension and an estimate of when the
review will be complete shall be given to the Applicant before the commencement
of the extension. The decision on review shall be in writing and shall include
specific reasons for the decision and specific references to the pertinent
provisions of the Plan on which the decision

15



--------------------------------------------------------------------------------



 



is based. Such notice will further describe that the Applicant has a right to
bring a civil action under Section 502 of ERISA.
No person entitled to benefits under the Plan shall have any right to seek
review of a denial of benefits, or to bring any action to enforce a claim for
benefits, in any court or administrative agency prior to his filing a claim for
benefits and exhausting all of his rights under this Section 5.4, or more than
180 days after he receives the Administrative Committee’s decision on review of
the denial of his claim. Although not required to do so, an Applicant, or his
representative, may choose to state the reason or reasons he believes he is
entitled to benefits, and may choose to submit written evidence, during the
initial claim process or review of claim denial process. However, failure to
state any such reason or submit such evidence during the initial claim process
or review of claim denial process, shall permanently bar the Applicant, and his
successors in interest, from raising such reason or submitting such evidence in
any forum at any later date. An Applicant whose claim is denied initially or on
review is entitled to receive, on request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to
such claim for benefits.
5.5 Action by Administrative Committee.
Action by the Administrative Committee will be subject to the following special
rules:

  (a)   Meetings and Documents. The Administrative Committee may act by meeting
or by document signed without meeting and documents may be signed through the
use of a single document or concurrent documents.     (b)   Action by Majority.
The Administrative Committee will act by a majority decision which action will
be as effective as if such action had been taken by all Administrative Committee
members, provided that by majority action one or more Administrative Committee
members or other persons may be authorized to act with respect to particular
matters on behalf of all Administrative Committee members.     (c)   Resolving
Deadlocks. If there is an equal division among the Administrative Committee
members with respect to any question a disinterested party may be selected by a
majority vote to decide the matter. Any decision by such disinterested party
will be binding.

5.6 Indemnity.
To the extent permitted by applicable law and to the extent that they are not
indemnified or saved harmless under any liability insurance contracts, any
present or former Administrative Committee members, officers, or directors of
Baxter, the Employers or their subsidiaries or affiliates, if any, will be
indemnified and saved harmless by the Employers from and against any and all
liabilities or allegations of liability to which they may be subjected by reason
of any act done or omitted to be done in good faith in the administration of the
Plan, including all expenses reasonably incurred in their defense in the event
that Baxter fails to provide such defense after having been requested in writing
to do so.

16



--------------------------------------------------------------------------------



 



ARTICLE VI — AMENDMENT AND TERMINATION
6.1 Amendment and Termination.
As indicated in Section 5.2 above, the Administrative Committee may, at any
time, amend or supplement the Plan. The Board of Directors of the Corporation
may, at any time, terminate the Plan. Notwithstanding the foregoing provisions
of Sections 5.2 or 6.1, neither an amendment or termination of the Plan shall
reduce the benefit to which a Participant would be entitled if he had terminated
employment immediately prior to the adoption of the resolution amending or
terminating the Plan; provided, however, the Administrative Committee or
Corporation, as applicable, may amend or terminate the Plan at any time to take
effect retroactively or otherwise, as deemed necessary or advisable for purposes
of conforming the Plan to any present or future law, regulations or rulings
relating to plans of this or a similar nature. Upon termination of the Plan, all
benefits accrued through the date of termination shall be paid as provided
herein; provided that the Administrative Committee may, to the extent permitted
under Section 409A, provide for the payment of actuarially equivalent lump sums
in full satisfaction of some or all of the accrued benefits.
6.2 Successors and Assigns.
The obligations of the Corporation and the Participating Employers under the
Plan shall be binding upon any assignee or successor in interest thereto.

17



--------------------------------------------------------------------------------



 



ARTICLE VII — MISCELLANEOUS
7.1 Unfunded Plan.
This Plan is intended to be an unfunded retirement plan maintained primarily to
provide retirement benefits for a select group of management or highly
compensated employees. All credited amounts are unfunded, general obligations of
the appropriate Participating Employer. This Plan is not intended to create an
investment contract, but to provide retirement benefits to eligible employees
who participate in the Plan. Eligible employees are members of a select group of
management or are highly compensated employees, who, by virtue of their position
with a Participating Employer, are uniquely informed as to such Participating
Employer’s operations and have the ability to affect materially Participating
Employer’s profitability and operations.
7.2 Unsecured General Creditor.
In the event of a Participating Employer’s insolvency, Participants and their
Beneficiaries, heirs, successors and assigns will have no legal or equitable
rights, interest or claims in any property or assets of such Participating
Employer, nor will they be Beneficiaries of, or have any rights, claims or
interests in any life insurance policies, annuity contracts or the proceeds
therefrom owned or which may be acquired by such Participating Employer (the
“Policies”) greater than those of any other unsecured general creditors. In that
event, any and all of the Participating Employer’s assets and Policies will be,
and remain, the general, unpledged, unrestricted assets of Participating
Employer. Participating Employer’s obligation under the Plan will be merely that
of an unfunded and unsecured promise of Participating Employer to pay money in
the future.
7.3 Nonassignability.
Neither a Participant nor any other person will have any right to commute, sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be nonassignable and nontransferable. No part of the
amounts payable will, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.
7.4 Not a Contract of Employment.
The terms and conditions of this Plan will not be deemed to constitute a
contract of employment between a Participant and such Participant’s
Participating Employer, and neither the Participant nor the Participant’s
beneficiary will have any rights against such Participant’s Participating
Employer except as may otherwise be specifically provided herein. Moreover,
nothing in this Plan is deemed to give a Participant the right to be retained in
the service of his or her Participating Employer or to interfere with the right
of such Participating Employer to discipline or discharge him or her at any
time.
7.5 Protective Provisions.
A Participant will cooperate with the Corporation by furnishing any and all
information requested by the Corporation, in order to facilitate the payment of
benefits hereunder.

18



--------------------------------------------------------------------------------



 



7.6 Governing Law.
The provisions of this Plan will be construed and interpreted according to the
laws of the State of Illinois, to the extent not preempted by ERISA.
7.7 Severability.
In the event any provision of the Plan is held invalid or illegal for any
reason, any illegality or invalidity will not affect the remaining parts of the
Plan, but the Plan will be construed and enforced as if the illegal or invalid
provision had never been inserted, and the Corporation will have the privilege
and opportunity to correct and remedy such questions of illegality or invalidity
by amendment as provided in the Plan, including, but not by way of limitation,
the opportunity to construe and enforce the Plan as if such illegal and invalid
provision had never been inserted herein.
7.8 Notice.
Any notice or filing required or permitted to be given to the Corporation or the
Administrative Committee under the Plan will be sufficient if in writing and
hand delivered, or sent by registered or certified mail to any member of the
Administrative Committee, or to the Corporation’s Chief Financial Officer and,
if mailed, will be addressed to the principal executive offices of the
Corporation. Notice to a Participant or beneficiary may be hand delivered or
mailed to the Participant or beneficiary at his or her most recent address as
listed in the employment records of the Corporation. Notices will be deemed
given as of the date of delivery or mailing or, if delivery is made by certified
or registered mail, as of the date shown on the receipt for registration or
certification. Any person entitled to notice hereunder may waive such notice.
7.9 Successors.
The obligations of the Corporation and the Participating Employers under the
Plan shall be binding upon any assignee or successor in interest thereto. The
provisions of this Plan will bind and inure to the benefit of the Corporation
and the Participating Employers, the Participants and Beneficiaries, and their
respective successors, heirs and assigns. The term successors as used herein
will include any corporate or other business entity, which, whether by merger,
consolidation, purchase or otherwise acquires all or substantially all of the
business and assets of the Corporation, and successors of any such corporation
or other business entity.
7.10 Action by Corporation.
Except as otherwise provided herein, any action required of or permitted by the
Corporation under the Plan will be by resolution of the Compensation Committee
or any person or persons authorized by resolution of the Compensation Committee.
7.11 Effect on Benefit Plans.
Amounts paid under this Plan, will not by operation of this Plan be considered
to be compensation for the purposes of any benefit plan maintained by any
Participating Employer. The treatment of such amounts under other employee
benefit plans will be determined pursuant to the provisions of such plans.
7.12 Participant Litigation.
In any action or proceeding regarding the Plan, employees or former employees of
the Corporation or a Participating Employer, Participants, Beneficiaries or any
other persons having or claiming to have an interest in this Plan will not be
necessary parties and will not be entitled to any notice or process. Any final
judgment which is not appealed or appealable and may be entered in any such
action or proceeding will be binding and conclusive on the parties hereto and
all persons having or claiming to have any interest in this Plan. To the extent
permitted by law, if a legal action is begun against the Corporation, a

19



--------------------------------------------------------------------------------



 



Participating Employer, the Administrative Committee, or any member of the
Administrative Committee by or on behalf of any person and such action results
adversely to such person or if a legal action arises because of conflicting
claims to a Participant’s or other person’s benefits, the costs to such person
of defending the action will be charged to the amounts, if any, which were
involved in the action or were payable to the Participant or other person
concerned. To the extent permitted by applicable law, acceptance of
participation in this Plan will constitute a release of the Corporation, each
Participating Employer, the Administrative Committee and each member thereof,
and their respective agents from any and all liability and obligation not
involving willful misconduct or gross neglect.
* * *
     IN WITNESS WHEREOF, the undersigned duly authorized officer has caused this
Plan to be executed this 29th day of December, 2008.

            BAXTER INTERNATIONAL INC. ADMINISTRATIVE COMMITTEE
      By:   /s/ Jeanne K. Mason         Jeanne K. Mason        Corporate Vice
President of Human Resources and Administrative Committee Member     

20